Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16 and 19-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhang et al. (Pub NO. Us 2017/0362925 A1; hereinafter Zhang).
Regarding Claim 1, Zhang teaches a method of evaluating wellbore casing (method in Fig. 9 and Fig. below; See [0048]) integrity for a wellbore casing configuration (Fig. 9 is in wellbore casing; See [0032]), comprising:
providing one or more electromagnetic signals to at least one casing of the wellbore casing configuration (transmitters in fig. 9 provide electromagnetic signal; [0032]-[0033], [0048]);
receiving an electromagnetic response measurement that is based on the one or more electromagnetic signals (receivers in Fig. 9 receive electromagnetic signal; See [0048]) from a selected circumferential portion (selected portion is midpoint of 1042 in fig. 9 and Fig. below; See [0048]) of the at least one casing of the wellbore casing configuration (See [0032]-[0033], [0048]); and
processing the electromagnetic response measurement to produce a metal loss calculation for the selected circumferential portion of the at least one casing of the wellbore casing configuration (metal loss is corrosion of 1045 in Fig. 9 and Fig. below; See [0048]-[0050]).

    PNG
    media_image1.png
    888
    907
    media_image1.png
    Greyscale

Regarding Claim 2, Zhnag teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to an omni-directional (See [0004]) transmission and receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]).
Regarding Claim 3, Zhang teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to a directional transmission and receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]). 
Regarding Claim 4, Zhang teaches the method as recited in Claim 1 wherein providing the one or more electromagnetic signals corresponds to a directional transmission and receiving the electromagnetic response measurement (azimuthal direction; See [0008]-[0010]) corresponds to an omni-directional reception (See [0004]) from the selected circumferential portion of the at least one casing of the wellbore casing configuration (See [0048]).
Regarding Claim 5, Zhang teaches the method as recited in Claim 1 wherein receiving the electromagnetic response measurement corresponds to a directional reception (azimuthal direction; See [0008]-[0010]) from the selected circumferential portion (selected portion is midpoint of 1042 in fig. 9; See [0048]) of the at least one casing of the wellbore 
Regarding Claim 6, Zhang teaches the method as recited in Claim 1 wherein the selected circumferential portion of the at least one casing of the wellbore casing configuration is a continuous circumferential casing section (continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 7, Zhang teaches the method as recited in Claim 1 wherein the selected circumferential portion of the at least one casing of the wellbore casing configuration includes a plurality of circumferential casing sections of the at least one casing of the wellbore casing configuration (selected portion is midpoint of 1042 of plurality of 1015, 1020 and 1025 in Fig. 9 and Fig. 9 is a single wellbore casing; See [0032]-[0033], [0048]).
Regarding Claim 9, Zhang teaches a wellbore casing integrity tool (tool of Fig. 9 is integrity casing in wellbore casing; See [0032], [0048]), comprising:
an integrity signal transmitter configured to transmit one or more electromagnetic signals (integrity transmitters in fig. 9 provide electromagnetic signal; [0032]-[0033], [0048]) to a selected one or more wellbore casing circumferential portions (selected portion is midpoint of 1042 in fig. 9; See [0048]); and

Regarding Claim 10, Zhang teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals omni-directionally (See [0004]) and the integrity signal receiver is configured to receive the electromagnetic response measurement directionally (azimuthal direction; See [0008]-[0010]) from the selected one or more wellbore casing circumferential portions continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 11, Zhang teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals directionally  (azimuthal direction; See [0008]-[0010]) and the integrity signal receiver is configured to receive the electromagnetic response measurement directionally from the selected one or more wellbore casing circumferential portions (integrity receivers in Fig. 9 receive electromagnetic signal from continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 12, Zhang teaches the tool as recited in Claim 9 wherein the integrity signal transmitter is configured to transmit the one or more electromagnetic signals directionally (azimuthal direction; See [0008]-[0010]) and the integrity signal receiver is configured to receive the electromagnetic response measurement omni-directionally (See [0004]) from the selected one or more wellbore casing circumferential portions (integrity receivers in Fig. 9 receive electromagnetic signal from continuous circumferential portion of 1015, 1020, 1025 in Fig. 9; See [0048]).
Regarding Claim 13, Zhang teaches the tool as recited in Claim 9 wherein the one or more electromagnetic signals provide a single frequency signal or a composite frequency signal having multiple frequencies (processor can set the frequency, therefore it could be single or multiple frequency; See [0043]).
Regarding Claim 14, Zhang teaches the tool as recited in Claim 13 wherein the composite frequency signal is employed for concurrent integrity testing of at least a portion of a wellbore casing configuration (See [0043]).
Regarding Claim 15, Zhang teaches the tool as recited in Claim 9 wherein the electromagnetic response measurement is generated by eddy currents in one or more casings of a wellbore casing configuration (See [0033], [0038], [0048], [0052]).
Regarding Claim 16, Zhang teaches the tool as recited in Claim 9 wherein the integrity signal receiver includes multiple receiving sections that are spaced along a surface of the wellbore casing integrity tool ((integrity receivers in Fig. 
Regarding Claim 19, Zhang teaches the tool as recited in Claim 9 further comprising more than one integrity signal transmitter and corresponding integrity signal receiver combination (See [0032]-[0033], [0048]), wherein one transmitter and receiver combination interrogates inner wellbore casing strings and another transmitter and receiver combination interrogates outer wellbore casing strings (See [0037]-[0040]).
Regarding Claim 20, Zhang teaches the tool as recited in Claim 9 wherein the integrity signal receiver employs one or more culminated receivers (as receiver has different sections, therefore it is interpreted as culminated receiver; See [0037]-[0038]), or employs one or more stacked and shielded receivers.
Regarding Claim 21, Zhang teaches a wellbore casing integrity computing device (Fig. 9 and Fig. below is integrity computing device in wellbore casing; See [0032]-[0033], [0048]), comprising:
an interface (transmitters and receivers in fig. 9 are interface to provide and receive electromagnetic signal; [0032]-[0033], [0048]) configured to accept a directional electromagnetic response measurement (azimuthal direction; See [0008]-[0010]) from a selected circumferential portion (selected portion is midpoint of 1042 in fig. 9 and Fig. 
a processor (See [0043]) configured to provide a metal loss calculation for the selected circumferential portion of the at least one wellbore casing (metal loss is corrosion of 1045 in Fig. 9 and Fig. below; See [0048]-[0050]).

    PNG
    media_image1.png
    888
    907
    media_image1.png
    Greyscale

Regarding Claim 22, Zhang teaches the computing device as recited in Claim 21 wherein the electromagnetic response measurement corresponds to an omni-directional reception (See [0004]) that includes the selected circumferential portion (See [0048]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fox et al. (Pub NO. US 2016/0305240 A1; hereinafter Fox).
Regarding Claim 8, Zhang teaches the method as recited in Claim 7. Zhang is silent about wherein the plurality of circumferential casing sections includes overlapping circumferential casing sections.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang by using the plurality of circumferential casing sections includes overlapping circumferential casing sections, as taught by Fox in order to test formation within a borehole (Fox; [0002]).
7.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jackson et al. (Pub NO. US 2011/0092181 A1; hereinafter Jackson).
Regarding Claim 17, Zhang teaches the tool as recited in Claim 9. Zhang is silent about  further comprising a shielding structure that limits reception of an unwanted response from outside of the selected one or more wellbore casing circumferential portions.
Jackson teaches comprising a shielding structure (714 in fig. 7; See [0071]) that limits reception of an unwanted response from outside of the selected one or more wellbore casing circumferential portions (casing is 704 in fig. 7; See [0071]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhang by using a shielding structure that limits reception of an unwanted 
Regarding Claim 18, Zhang in view of Jackson teaches the tool as recited in Claim 17. Jackson further teaches wherein the shielding structure employs a rotatable electromagnetic shield or one or more fixed electromagnetic shields (shield 714 in Fig. 7 in fixed; See [0071]) to limit reception of the unwanted response (See [0071]).
8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hoornstra et al. (Patent NO. US 3,316,179; hereinafter Hoornstra).
Regarding Claim 23, Zhang teaches the computing device as recited in Claim 21. Zhang is silent about wherein the metal loss calculation is provided as a casing weight loss value for a defective area, the casing weight loss value is employed to provide a percent metal loss severity for the defective area, and the percent metal loss severity is employed to calculate a metal thickness for the defective area.
Hoornstra teaches metal loss calculation is provided as a casing weight loss value for a defective area (See Col. 10, Lines 1-15), the casing weight loss value is employed to provide a percent metal loss severity for the defective area (See Col. 10, Lines 1-16), and the percent metal loss (See Col. 3, Lines 45-65) severity is employed to calculate a metal thickness for the defective area (See Col. 10).
.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. KAWAI et al. (Pub No. US 2019/0250060 A1) discloses Pipeline Inspection Information Method and Device.
b. Khalaj et al. (Pub NO. US 2019/0226322 A1) discloses High-Resolution Remote-Field Eddy Current Characterization of Pipes.
c. Donderici et al. (Pub No. US 2016/0168975 A1) discloses Multiple-Depth Eddy Current Pie Inspection.

Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858